Citation Nr: 0724698	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  98-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Wife of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO found 
that the veteran's service-connected bilateral hearing loss 
disability continued to warrant a noncompensable rating.  The 
veteran's disagreement with this rating decision led to this 
appeal.

The appeal was previously before the Board in October 2003.  
At that time, the Board directed the RO to issue the veteran 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), attempt to obtain additional records, and 
clarify whether the veteran continued to want to have a Board 
hearing.  The Board finds that RO has completed the 
development directed by the Board and that the appeal is 
ready for adjudication upon the merits.  

The veteran testified before the undersigned Veterans Law 
Judge at a March 2007 travel board hearing; a copy of the 
transcript of the hearing has been associated with the claims 
file.  During his testimony, the veteran indicated that his 
hearing has caused him to be depressed.  The claim for 
service connection for depression secondary to service-
connected bilateral hearing loss is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Considering the VA examination that indicated the most 
severe hearing loss, the veteran had hearing loss in the 
right ear with a Numeric Designation of VIII and hearing loss 
in the left ear with a Numeric Designation of I. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Subsequent to the Board's October 2003 remand, the veteran 
was provided VCAA notification letters in February 2004 and 
September 2004.  These notices fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued pursuant to a Board remand, 
and therefore, after the RO decision that is the subject of 
this appeal.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by the April 2006, July 2006 and 
December 2006 supplemental statement of the cases.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield III, 20 Vet. App. at 541-42; see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice requirements is rebutted.  
See Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

With respect to the Dingess requirements, the VCAA letters 
noted above failed to provide notice of the type of evidence 
necessary to establish an effective date for the claim on 
appeal, and although the veteran was latter provided such 
notice, this notice was not timely.  See Mayfield III, supra.  
The Board finds, however, that any prejudice raised by this 
defect is rebutted because, as will be explained below in 
greater detail, the preponderance of the evidence is against 
the veteran's claim.  Thus, any questions as to the 
appropriate effective date to be assigned are moot.  See 
Dingess, supra.  Information regarding a potential rating or 
effective date would not alter the outcome in this appeal.  
As explained in more detail below, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered (see Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992)) and in this case, the pertinent audiological test 
results do not support a compensable rating.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private and 
VA medical records, including a September 2006 VA 
audiological examination.  After review of the examination 
report, the Board finds that it provides competent, non-
speculative evidence regarding the current severity of the 
service-connected bilateral hearing loss.  Thus, there is no 
duty to provide another examination.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, as in this case, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. §  4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  

Factual Background

The veteran contends that his hearing loss disability is more 
severe than contemplated by a noncompensable rating.  The 
veteran wears a hearing aid and he specifically asserts he 
has difficulty hearing the television and has problems at 
work because of his hearing disability.  He testified that 
the hearing loss especially affected his ability to 
participate in meetings at work, that his disability 
prevented him from being promoted, and was one of the reasons 
that he retired.

The veteran submitted multiple lay statements from friends, 
relatives and co-workers.  These statements indicate that the 
veteran's hearing loss disability has become more severe.  
The veteran's wife noted that the veteran's difficulty 
hearing has led to arguments.  In a June 2006 letter, a 
former supervisor noted that the `veteran had an excellent 
attendance record, losing minimal amounts of time due to 
medical tests and evaluations for his hearing loss 
disability.  She noted, however, that the veteran sometimes 
needed to be "caught up" after a meeting because he had 
missed out on the full context of a discussion.  

The veteran was service connected for bilateral hearing loss 
in a May 1971 rating decision.  He submitted his claim for an 
increased rating in January 1998.  During the pendency of the 
appeal, the veteran has undergone five VA audiological 
examinations.  

An April 1998 VA audiological examination revealed puretone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
65
55
60
65
LEFT
45
50
55
65

Thus, the veteran had puretone threshold averages of 61 in 
the right ear and 54 in the left.  The veteran had Maryland 
CNC test scores of 50 percent in the right ear and 100 
percent in the left ear.  

An August 1999 VA audiological examination revealed puretone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
60
55
60
70
LEFT
40
50
60
65

Thus, the veteran had puretone threshold averages of 61 in 
the right ear and 54 in the left.  The veteran had Maryland 
CNC test scores of 56 percent in the right ear and 100 
percent in the left ear.  

A July 2002 VA audiological examination revealed puretone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
60
55
60
70
LEFT
40
50
55
65

Thus, the veteran had puretone threshold averages of 61 in 
the right ear and 53 in the left.  The veteran had Maryland 
CNC test scores of 58 percent in the right ear and 92 percent 
in the left ear.  

A June 2005 VA audiological examination revealed puretone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
60
55
60
70
LEFT
40
50
55
70

Thus, the veteran had puretone threshold averages of 61 in 
the right ear and 54 in the left.  The veteran had Maryland 
CNC test scores of 80 percent in the right ear and 100 
percent in the left ear.

The veteran underwent a final VA audiological examination in 
September 2006.  Audiological testing revealed puretone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
55
55
65
60
LEFT
40
50
60
70

Thus, the veteran had puretone threshold averages of 59 in 
the right ear and 55 in the left.  The veteran had Maryland 
CNC test scores of 92 percent in the right ear and 100 
percent in the left ear.  The audiologist found that the 
veteran had moderate to severe sensorineural hearing loss 
across the range in the right ear and mild to severe mid to 
high frequency, sensorineural hearing loss in the left ear.

The claims file also includes the results from 14 private 
audiograms conducted between January 1997 and February 2005.  
The Board has reviewed the results from these tests.  As 
noted above, for rating purposes, the puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  
Although two of the private audiograms contain puretone 
thresholds for one ear at 3000 Hertz, none contain values for 
both ears.  The Board also notes that while the records from 
these audiological tests include speech discrimination 
scores, there is no indication that the discrimination test 
was the Maryland CNC test, as required by 38 C.F.R. § 4.85.  
Therefore, although some of the private audiograms show 
puretone threshold averages and speech discrimination scores 
indicating a more severe disability than indicated by the VA 
examinations, as the private medical records do not contain 
all the necessary threshold values and do not indicate that 
the required speech discrimination test was used, the Board 
finds that these private audiological records cannot be used 
for rating purposes.  See 38 C.F.R. § 3.326.

Analysis 

Considering the five VA examination reports of record, the 
audiological testing from the April 1998 VA examination 
indicated the most severe hearing loss disability.  Using the 
audiological testing results from this examination, the 
veteran had puretone threshold averages of 61 in the right 
ear and 54 in the left ear and speech discrimination scores 
of 50 percent in the right ear and 100 percent in the left 
ear.  Using Table VI, located in 38 C.F.R. § 4.85, the 
veteran's hearing had a numeric designation of VIII in the 
right ear and a numeric designation of I in the left ear.  
Under Table VII, also located in 38 C.F.R. § 4.85, the 
numeric designation of VIII converges with the numeric 
designation of I at a point that indicates a 0 percent 
(noncompensable) rating.  

In all five VA examinations, the veteran has had an 
exceptional pattern of hearing impairment as defined by 
38 C.F.R. § 4.86 in the right ear but not in the left ear.  
As noted, when there is an exceptional pattern of hearing 
loss, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86.  The Board 
notes, however, that use of Table VIA does not result in a 
higher numeral for the right ear.  Therefore, although the 
veteran has an exceptional pattern of hearing impairment in 
the right ear, using the provisions of 38 C.F.R. § 4.86 does 
not result in a finding that the veteran's disability 
warrants a compensable rating. 

Further, as noted above, although there are private 
audiological testing results of record, they are not adequate 
for rating purposes.  In order to determine hearing 
impairment for VA purposes, an audiological examination must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Such was not 
done in the private examinations.  In addition, the Board 
notes that the most recent (current) audiological testing of 
record is the September 2006 VA examination.  Audiological 
testing done at the time of this examination did not reveal 
that the veteran's bilateral hearing loss disability warrants 
a compensable rating.  The Board has considered the 
statements made by and on behalf of the veteran regarding his 
hearing loss.  However, the schedular criteria are specific, 
and the veteran's hearing loss is simply not of sufficient 
severity to warrant a compensable rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his hearing loss disability 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a compensable rating for bilateral hearing loss 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


